NO.
12-07-00395-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
§          
 
IN RE: JIM H. HAMILTON, JR.,   §          ORIGINAL PROCEEDING
RELATOR
§          
 
 

MEMORANDUM OPINION
            Jim H.
Hamilton, Jr., acting pro se, has filed an application for an “emergency writ
of mandamus” or a writ of injunction against the Texas Department of Criminal
Justice (TDCJ).  Hamilton complains that
TDCJ has not provided the appropriate legal items, supplies, materials, and
postage he needs in order to file his original brief and the required number of
copies in his appeal pending in this court. 
He asks this court to order TDCJ, through various employees at the
Coffield Unit and all other persons acting in concert and participation with
them, to furnish the necessary items without unjustified harassment and
retaliation.  
            This court’s
power to issue writs is defined Section 22.221 of the Texas Government
Code.  Section 22.221 grants courts of
appeals the authority to issue (1) writs of mandamus and other writs necessary
to enforce their jurisdiction; (2) writs of mandamus against a judge of a
district or county court in the court of appeals district; and (3) writs of
habeas corpus under specifically defined circumstances involving contempt
orders in civil cases.  Tex. Gov’t Code Ann. § 22.221 (Vernon
2004).  We are not authorized to issue
writs of mandamus against TDCJ or its officials, and Hamilton has not claimed
or shown that the relief requested is necessary to enforce the jurisdiction of
our court.1  Accordingly, this proceeding is dismissed
for want of jurisdiction.
                                                                                                     BRIAN HOYLE    
                                                                                                               Justice
Opinion delivered November 30, 2007.
Panel consisted of Worthen, C.J.
and Griffith, J.
(PUBLISH)




1 Appellant
filed his brief in appellate cause number 12-07-00231-CV on October 2,
2007.  The appeal has not been delayed by
his failure to file the required number of copies.